DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 21, 2021 has been entered. Claims 1 – 25 are pending and have been examined. 
Response to Amendments
In the reply filed 09/21/21, claims 1, 3, 4, 9, 10, 12, 17, 18, 20 and 25 were amended. Accordingly, claims 1 – 25 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 26 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Applicant was advised during the interview on September 13, 2021 to further amend the AFCP claims. However, the claims were not amended and the issues raised with respect to Rebstock reference’s document redactions were not addressed. 
Furthermore, examiner respectfully disagrees with the applicant’s argument that the obviousness double patenting rejection should be held in abeyance. Although the claims have been amended, claim 1 of 16/192,793 anticipates the claim 1 of 16/192,795. Below are updated double patenting rejections showing that the differences between the claim 1 of both applications are obvious and not distinct. See claim chart below:

16/192,793
16/192,795 (reference application)
Regarding claim 1, a computer program product for determining data to redact in an object, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising:
Regarding claim 1, a computer program product for determining data in an object to redact, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising:
receiving event messages for objects from a source server managing the objects in a storage, wherein the event messages include facets for instances of data in the objects resulting from deep data inspection of the objects, wherein the facets comprise attributes of instances of data that are used to determine whether the instances of data for which the facets are provided should be redacted; 
receiving event messages for objects, wherein the event messages include facets for instances of data in the objects from deep data inspection of the objects, wherein the facets comprise attributes of instances of data that are used to determine whether the instances of data for which the facets are provided should be redacted;
adding the event messages to a message queue;
adding the event messages to a message queue;
adding information to a database for the event messages in the message queue to include the facets for the objects in the event messages;

determining an event message in the message queue for an object having a facet for an instance of data that indicates the instance of data is to be redacted; and
querying the database to determine an object having a facet for an instance of data that indicates the instance of data is to be redacted; and

redacting the instance of data in the determined object having the facet that indicates the instance of data is to be redacted data.

redacting the instance of data in the object indicated in the facet in the determined event message.



Moreover, the examiner has updated the prior art citations for the amended independent claims 1, 10 and 18 limitations. Warrington teaches, wherein the event messages include facets for instances of data in the objects from deep data inspection of the objects, wherein the facets comprise attributes of instances of data that are used to determine whether the instances of data for which the facets are provided should be redacted (Warrington [Col. 7 email message is formatted in Extensible Markup Language (XML).  In this case, the markings are represented in XML format in the email message internals by adding XML metadata that represent the markings.  The content of the email message is automatically modified to conform to a particular classification.  For instance, if a sender of the email message wants to redact out the "SECRET" segments of an email message in order to end up with an "UNCLASSIFIED" email, the method of the embodiments of the invention automatically removes all the "SECRET" segments from the email.”). Here, the facets and attributes of instances of different data are the metadata of email event messages, which are similarly redacted based on various classifications. Therefore, examiner is not persuaded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 – 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 25 of co-pending Application No. 16/192,795 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention and are very similar claim limitations. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/192,793
16/192,795 (reference application)
Regarding claim 1, a computer program product for determining data to redact in an object, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising:
Regarding claim 1, a computer program product for determining data in an object to redact, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising:
receiving event messages for objects from a source server managing the objects in a storage, wherein the event messages include facets for instances of data in the objects resulting from deep data inspection of the objects, wherein the facets comprise attributes of instances of data that are used to determine whether the instances of data for which the facets are provided should be redacted; 

receiving event messages for objects, wherein the event messages include facets for instances of data in the objects from deep data inspection of the objects, wherein the facets comprise attributes of instances of data that are used to determine whether the instances of data for which the facets are provided should be redacted;
adding the event messages to a message queue;
adding the event messages to a message queue;
adding information to a database for the event messages in the message queue to include the facets for the objects in the event messages;

determining an event message in the message queue for an object having a facet for an instance of data that indicates the instance of data is to be redacted; and
querying the database to determine an object having a facet for an instance of data that indicates the instance of data is to be redacted; and

redacting the instance of data in the determined object having the facet that indicates the instance of data is to be redacted data.

redacting the instance of data in the object indicated in the facet in the determined event message.

Regarding claim 2, the computer program product of claim 1, wherein a facet that indicates data to redact comprises at least one of sensitive data, personally identifiable information, and financial information.
Regarding claim 2, the computer program product of claim 1, wherein a facet that indicates data to redact comprises at least one of sensitive data, personally identifiable information, and financial information.
Regarding claim 3, the computer program product of claim 1, wherein an event message in a message queue includes metadata for an object indicating an object is an updated objected, wherein the operations further comprise:
 
adding the metadata from the event message for the object to the database, wherein the querying the database comprises querying the data for updated objects having facets indicating data that is to be redacted.
 
Regarding claim 4, the computer program product of claim 1, wherein the operations further comprise:
Regarding claim 3, the computer program product of claim 1, wherein the operations further comprise:
maintaining redaction rules indicating data types to redact, wherein the determining an object having a facet for an instance of data that indicates the instance of data is to be redacted comprises determining whether the facet matches one of the data types indicated in the redaction rules, wherein data instances having facets matching one of the data types in the redaction rules is to be redacted.
maintaining redaction rules indicating data types to redact, wherein a facet indicates the instance of data is to be redacted in response to the facet matching one of the data types indicated in the redaction rules, wherein data instances having facets matching one of the data types in the redaction rules is to be redacted.
Regarding claim 5, the computer program product of claim 4, wherein the operations further comprise:
Regarding claim 4, the computer program product of claim 1, wherein the operations further comprise:
receiving an update on a new data type to redact;
receiving an update on a new data type to redact;
querying the database to determine an object having a facet for an instance of data that matches the new data type;
determining an event message in the message queue for an object having a facet for an instance of data matching the new data type; and
redacting the instance of data in the determined object having the facet matching the new data type.
redacting the instance of data in the object having the facet matching the new data type.
Regarding claim 6, the computer program product of claim 5, wherein the operations further comprise:
Regarding claim 5, the computer program product of claim 4, wherein the operations further comprise:
maintaining redaction rules indicating data types to redact, wherein a data instance is redacted having a facet matching one of the data types indicated in the redaction rules; and
maintaining redaction rules indicating data types to redact, wherein a data instance is redacted having a facet matching one of the data types indicated in the redaction rules; and
adding the new data type to the redaction rules.
adding the new data type to the redaction rules.
Regarding claim 7, the computer program product of claim 1, wherein an event message includes metadata on an updated object, wherein the metadata on the updated object updates metadata for the object in the database, wherein deep data inspection is performed on the updated object to update facets for the updated object that is added to the database.
Regarding claim 6, the computer program product of claim 1, wherein an event message includes metadata on an updated object, wherein deep data inspection is performed on the updated object to update facets for the updated object that is added to the message queue.
Regarding claim 8, the computer program product of claim 7, wherein event messages are generated immediately after a modification resulting in the updated object to provide information on real-time changes to updated objects to the message queue and the database.
Regarding claim 7, the computer program product of claim 1, wherein the event messages are generated immediately after a modification resulting in an updated object to provide information on real-time changes to updated objects to the message queue.
Regarding claim 9, the computer program product of claim 1, wherein there are a plurality of message queues and consumer processes, each of the consumer processes assigned to process event messages from one of the message queues, wherein the message queues receive event messages for objects, wherein the operations further comprise:
Regarding claim 8, the computer program product of claim 1, wherein the operations further comprise:
periodically invoking a consumer process to read the event messages in one of the message queues and add metadata and facets to the database for an object indicated in each of the read event messages.
receiving an update on a new data field to redact;
 
determining a facet in an event message in the message queue for an object indicating data for the new data field; and
 
redacting data for determined facet in the object for the new data field.
 
Regarding claim 9, the computer program product of claim 1, wherein the operations further comprise:
 
receiving notification of an event message added to the message queue; and
 
reading the message queue to read the event message in response to receiving the notification.
 
Regarding claim 10, the computer program product of claim 9, wherein the operations further comprise:
 
in response to adding an event message to the message queue, determining a consumer process subscribed to the message queue to which the event message was added; and
 
sending the notification to the determined consumer process to cause the determined consumer process to read the event message added to the message queue.
Regarding claim 10, a system for determining data to redact in an object, comprising: a processor; and
Regarding claim 11, a system for determining data to redact in an object, comprising: a processor; and
a computer readable storage medium having computer readable program code embodied therein that when executed by the processor performs operations, the operations comprising:
a computer readable storage medium having computer readable program code embodied therein that when executed by the processor performs operations, the operations comprising:
receiving event messages for objects, wherein each event message includes at least one facet, each facet for an instance of data in an object resulting from deep data inspection of the object that is used to determine whether the instance of data should be redacted;
receiving event messages for objects, wherein each event message includes at least one facet, each facet for an instance of data in an object resulting from deep data inspection of the object that is used to determine whether the instance of data should be redacted;
adding the event messages to a message queue; 
adding the event messages to a message queue;
adding information to a database for each of the event messages in the message queue to include the at least one facet for an object in the event message;
determining an event message in the message queue for an object having a facet for an instance of data that indicates the instance of data is to be redacted; and
querying the database to determine an object having a facet for an instance of data that indicates the instance of data is to be redacted; and
 
redacting the instance of data in the determined object having the facet that indicates the instance of data is to be redacted data.
redacting the instance of data in the object in the determined event message having the facet indicating the instance of data is to be redacted data.
Regarding claim 11, the system of claim 10, wherein a facet that indicates data to redact comprises at least one of sensitive data, personally identifiable information, and financial information.
Regarding claim 12, the system of claim 11, wherein a facet that indicates data to redact comprises at least one of sensitive data, personally identifiable information, and financial information.
Regarding claim 12, the system of claim 10, wherein the operations further comprise:
Regarding claim 13, the system of claim 11, wherein the operations further comprise: 
maintaining redaction rules indicating data types to redact, wherein the
maintaining redaction rules indicating data types to redact, wherein a facet
determining an object having a facet for an instance of data that indicates the instance of data is to be redacted comprises determining whether the facet matches one of the data types indicated in the redaction rules, wherein data instances having facets matching one of the data types in the redaction rules is to be redacted.
indicates the instance of data is to be redacted in response to the facet matching one of the data types indicated in the redaction rules, wherein data instances having facets matching one of the data types in the redaction rules is to be redacted.
Regarding claim 13, the system of claim 12, wherein the operations further comprise:
Regarding claim 14, the system of claim 11, wherein the operations further comprise: 
receiving an update on a new data type to redact;
receiving an update on a new data type to redact;
querying the database to determine an object having a facet for an instance of data that matches the new data type;
determining an event message in the message queue for an object having a facet for an instance of data matching the new data type; and
redacting the instance of data in the determined object having the facet matching the new data type.
redacting the instance of data in the object having the facet matching the new data type.
Regarding claim 14, the system of claim 13, wherein the operations further comprise:
Regarding claim 15, the system of claim 14, wherein the operations further comprise: 
maintaining redaction rules indicating data types to redact, wherein a data
maintaining redaction rules indicating data types to redact, wherein a data
instance is redacted having a facet matching one of the data types indicated in the redaction rules; and
instance is redacted having a facet matching one of the data types indicated in the redaction rules; and
adding the new data type to the redaction rules.
adding the new data type to the redaction rules.
Regarding claim 15, the system of claim 10, wherein an event message includes metadata on an updated object, wherein the metadata on the updated object updates metadata for the object in the database, wherein deep data inspection is performed on the updated object to update facets for the updated object that is added to the database.
Regarding claim 16, the system of claim 11, wherein the operations further comprise: receiving an update on a new data field to redact; determining a facet in an event message in the message queue for an object indicating data for the new data field; and redacting data for determined facet in the object for the new data field.
Regarding claim 16, the system of claim 15, wherein event messages are generated immediately after a modification resulting in the updated object to provide information on real-time changes to updated objects to the message queue and the database.
Regarding claim 17, the system of claim 11, wherein the operations further comprise: receiving notification of an event message added to the message queue; and reading the message queue to read the event message in response to receiving the notification.
Regarding claim 17, the system of claim 10, wherein there are a plurality of message queues and consumer processes, each of the consumer processes assigned to process event messages from one of the message queues, wherein the message queues receive event messages for objects, wherein the operations further comprise:
Regarding claim 18, the system of claim 17, wherein the operations further comprise: in response to adding an event message to the message queue, determining a consumer process subscribed to the message queue to which the event message was added; and sending the notification to the determined consumer process to cause the determined consumer process to read the event message added to the message queue.
periodically invoking a consumer process to read the event messages in one of the message queues and add metadata and facets to the database for an object indicated in each of the read event messages.
 
Regarding claim 18, a method for determining data to redact in an object, comprising:
Regarding claim 19, a method for determining data in an object to redact, comprising:
receiving event messages for objects, wherein each event message includes at
receiving event messages for objects, wherein each event message includes at
least one facet, each facet for an instance of data in an object resulting from deep data inspection of the object that is used to determine whether the instance of data should be redacted;
least one facet, each facet for an instance of data in an object resulting from deep data inspection of the object that is used to determine whether the instance of data should be redacted;
adding the event messages to a message queue;
adding the event messages to a message queue;
adding information to a database for each of the event messages in the message queue to include the at least one facet for an object in the event message;
determining an event message in the message queue for an object having a facet for an instance of data that indicates the instance of data is to be redacted; and
querying the database to determine an object having a facet for an instance of data that indicates the instance of data is to be redacted; and
 
redacting the instance of data in the determined object having the facet that indicates the instance of data is to be redacted data.
redacting the instance of data in the object in the determined event message having the facet indicating the instance of data is to be redacted data.
Regarding claim 19, the method of claim 18, wherein a facet that indicates data to redact comprises at least one of sensitive data, personally identifiable information, and financial information.
Regarding claim 20, the method of claim 19, wherein a facet that indicates data to redact comprises at least one of sensitive data, personally identifiable information, and financial information.
Regarding claim 20, the method of claim 18, further comprising:
Regarding claim 21, the method of claim 19, further comprising:
maintaining redaction rules indicating data types to redact, wherein the determining an object having a facet for an instance of data that indicates the instance of data is to be redacted comprises determining whether the facet matches one of the data types indicated in the redaction rules, wherein data instances having facets matching one of the data types in the redaction rules is to be redacted.
maintaining redaction rules indicating data types to redact, wherein a facet indicates the instance of data is to be redacted in response to the facet matching one of the data types indicated in the redaction rules, wherein data instances having facets matching one of the data types in the redaction rules is to be redacted.
Regarding claim 21, the method of claim 20, further comprising:
Regarding claim 22, the method of claim 19, further comprising:
receiving an update on a new data type to redact;
receiving an update on a new data type to redact;
querying the database to determine an object having a facet for an instance of data that matches the new data type;
determining an event message in the message queue for an object having a facet for an instance of data matching the new data type; and
redacting the instance of data in the determined object having the facet matching the new data type.
redacting the instance of data in the object having the facet matching the new data type.
Regarding claim 22, the method of claim 21, further comprising:
Regarding claim 23, the method of claim 22, further comprising:
maintaining redaction rules indicating data types to redact, wherein a data instance is redacted having a facet matching one of the data types indicated in the redaction rules; and
maintaining redaction rules indicating data types to redact, wherein a data instance is redacted having a facet matching one of the data types indicated in the redaction rules; and
adding the new data type to the redaction rules.
adding the new data type to the redaction rules.
Regarding claim 23, the method of claim 18, wherein an event message includes metadata on an updated object, wherein the metadata on the updated object updates metadata for the object in the database, wherein deep data inspection is performed on the updated object to update facets for the updated object that is added to the database.
Regarding claim 24, the method of claim 19, further comprising: receiving an update on a new data field to redact; determining a facet in an event message in the message queue for an object indicating data for the new data field; and redacting data for determined facet in the object for the new data field.
Regarding claim 24, the method of claim 23, wherein event messages are generated immediately after a modification resulting in the updated object to provide information on real-time changes to updated objects to the message queue and the database.
Regarding claim 25, the method of claim 19, further comprising: receiving notification of an event message added to the message queue; and reading the message queue to read the event message in response to receiving the notification.
Regarding claim 25, the method of claim 18, wherein there are a plurality of message queues and consumer processes, each of the consumer processes assigned to process event messages from one of the message queues, wherein the message queues receive event messages for objects, wherein the operations further comprise:
Regarding claim 26, the method of claim 25, further comprising:
periodically invoking a consumer process to read the event messages in one of the
in response to adding an event message to the message queue, determining a consumer process subscribed to the message queue to which the event message was added; and
message queues and add metadata and facets to the database for an object indicated in each of the read event messages.
sending the notification to the determined consumer process to cause the determined consumer process to read the event message added to the message queue.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al., U.S. Patent No.: 8,407,805 (Hereinafter “Warrington”), and further in view of Rebstock et al., U.S. Patent No. 10,089,287 (Hereinafter “Rebstock”).
Regarding claim 1, Warrington teaches, a computer program product for determining data to redact in an object, wherein the computer program product comprises a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising:
receiving event messages for objects from a source server managing the objects in a storage (Warrington [Col. 5 lines 28 – 35]: “The present invention concerns classifying and redacting segments of electronic documents, for example email messages, for protecting sensitive information of an organization.  Depending on the type of information contained in a segment of an email message, only a certain subset of the recipients that are authorized to receive such information are able to view the segment of the email message that is redacted from the email message that is received by all other recipients.” Here, the email messages are similarly received from a storage server after redaction.), 
wherein the event messages include facets for instances of data in the objects resulting from deep data inspection of the objects, wherein the facets comprise attributes of instances of data that are used to determine whether the instances of data for which the facets are provided should be redacted (Warrington [Col. 7 lines 32 – 43]: “In yet another embodiment of the invention, the email message is formatted in Extensible Markup Language (XML).  In this case, the markings are represented in XML format in the email message internals by adding XML metadata that represent the markings.  The content of the email message is automatically modified to conform to a particular classification.  For instance, if a sender of the email message wants to redact out the "SECRET" segments of an email message in order to end up with an "UNCLASSIFIED" email, the method of the embodiments of the invention automatically removes all the "SECRET" segments from the email.” Here, the facets / attributes of instances of data are the metadata of email / event messages, which are redacted based on various classifications.);
adding the event messages to a message queue (Warrington [Col. 10 lines 46 – 60]: Redaction of segments of the email message can be time consuming and can significantly increase the generation of email messages for multiple recipients with various different clearance levels.  An alternate embodiment of the invention speeds up the operation, by using a multi-level redaction process. The recipients of the email message are organized in a hierarchy in accordance with their clearance levels: a recipient with a higher clearance level occupies a higher level in the hierarchy in comparison to a recipient with a lower clearance level.  Without loss of generality, the highest level is labeled N whereas the lowest level is labeled 1.  An important aspect of this invention is to perform redaction and email message sending in real time.  As a result, two sets of operations are performed concurrently.);
adding information to a database for the event messages in the message queue to include the facets for the objects in the event messages (Warrington [Col. 1 lines 36 – 48]: “Classifying email messages and ensuring that only authorized persons are given access to the sensitive information contained in the email messages is important to the appropriate functioning of the organization.  Message classification has a number of advantages that include the following: It provides user accountability; It reduces the disclosure of sensitive information to unauthorized persons; It facilitates the enforcement of rules regulating the email message distribution for the organization; and It enables the use of security technology to redact sensitive parts of an email message sent to a recipient that does not have the right to view such information.);
Warrington does not clearly teach, querying the database to determine an object having a facet for an instance of data that indicates the instance of data is to be redacted; and redacting the instance of data in the determined object having the facet that indicates the instance of data is to be redacted data. However, Rebstock [Col. 8 lines 44 – 55] teaches, “With the invention, documents could be redacted in real time or, alternatively, the documents could be pre-redacted and stored for subsequent viewing.  Alternatively, the system could be adapted to redact documents in real time, but once redacted store the redacted document for subsequent viewing without further automated redaction being needed for the same document.  In other words, a library of redacted documents could be created over time.  A batch of documents could also be redacted and stored if desired for an immediate library or database of redacted documents, thus allowing separation of the redacted document database from more secure original document databases.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Warrington et al. to the Rebstock’s system by adding the feature of redacting event object data. Ordinary skilled artisan would have been motivated to do so to provide Warrington’s system with enhanced data redaction. (See Rebstock [Abstract], [Col. 3 line 52 – Col. 4 line 61], and [Col. 8 lines 44 – 55]). In addition, the references (Warrington and Rebstock) teach features that are analogous art and they are directed to the same field of endeavor, such as data redaction. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the computer program product of claim 1, wherein a facet that indicates data to redact comprises at least one of sensitive data, personally identifiable information and financial information (Warrington [Col. 5 line 30]: sensitive information of an organization).
Regarding claim 3, the computer program product of claim 1, wherein an event message in a message queue includes metadata for an object indicating an object is an updated object, wherein the operations further comprise:
adding the metadata from the event message for the object to the database, wherein the querying the database comprises querying the data for updated objects having facets indicating data that is to be redacted (Rebstock [Col. 3 line 52 – Col. 4 line 3]:   In a first demonstration, the Universal Viewer can be used to redact both data and metadata.  One example is a Microsoft Word document that contains both text and images.  The document's text and images are displayed in the Universal Viewer's `Content` tab, where the viewer's tools can be used to redact portions of text and to remove images from the document.  The `Metadata` tab displays the document's hidden data, like the creator and modifier of the document.  This metadata can also be removed using the viewer's tools.  The format of the redacted document can be the same as the original, and can be opened and viewed using its native editor.  For a redacted document where the selected text and image have been removed, one can dig deeper into the document's metadata, to see that the document's creator and modifier tags have also been removed.).
Regarding claim 4, the computer program product of claim 1, wherein the operations further comprise:
maintaining redaction rules indicating data types to redact, wherein the determining an object having a facet for an instance of data that indicates the instance of data is to be redacted comprises determining whether the facet matches one of the data types indicated in the redaction rules, wherein the instances of data having facets matching one of the data types in the redaction rules is to be redacted (Rebstock [Col. 4 lines 4 – 18]: In a second demonstration, automatic redaction can be performed by applying a set of redaction rules to the document.  The ruleset can be composed from pre-defined rules, and/or from ad hoc rules.  Rules can be either regular expressions or simple text matches for example.  In this example, this rule set can be used to match phone numbers and email addresses, as well as the name `Hodson`.  The document can be imported into the Universal Viewer the same way as for manual redaction.  After the document has been imported, the ruleset can be applied to the document.  Thus, the phone numbers and emails have been marked for redaction, along with the name `Hodson`.  In the redacted document, all of the marked content has been removed.  Manual redactions may be added to the document in addition to the redactions matched by the rule set.).
Regarding claim 5, the computer program product of claim 4, wherein the operations further comprise:
receiving an update on a new data type to redact (Warrington [Col. 6 lines 65 – 67]: The new email message's classification may be updated based on the marking of the segment of the email message added during the drag and drop.); 
querying the database to determine an object having a facet for an instance of data that matches the new data type (Warrington [Col. 8 line 57 – Col. 9 line 4]: The AI system of the embodiments of the invention compares a word in the email message with a predetermined list of words, or combinations thereof, including their synonyms, and makes a decision based on a match, or a degree of the match, between the word and the predetermined list of words.  Based on the analysis performed by the AI system, it is decided whether or not the word should be classified.); and 
redacting the instance of data in the determined object having the facet matching the new data type (Warrington [Col. 9 lines 13 – 22]: The Document generation module 60b comprises a Second redaction module, to be also referred to as another redaction module, 102, the output of which is used by the Sender module 64 that was described earlier.  The Second redaction module 102 selectively redacts marked segments of the email message in real time, based on the clearance level of the recipient of the email message producing a redacted email message, the redacting being performed concurrently with writing the email message by a sender of the email message.).
Regarding claim 6, the computer program product of claim 5, wherein the operations further comprise:
maintaining redaction rules indicating data types to redact, wherein a data instance is redacted having a facet matching one of the data types indicated in the redaction rules; and adding the new data type to the redaction rules (Rebstock [Col. 9 lines 27 – 56]: The electronic documents can comprise categories of information; where the redaction rules specify which categories of information are to be redacted; and where redacting the electronic documents in accordance with the redaction rules further comprises redacting information contained in the electronic documents corresponding to the categories of information specified in the redaction rules.  The categories of information can comprise text information.  The categories of information can comprise graphical information.  The graphical information can comprise an organization logo.  The categories of information can comprise visual information.  The visual information can comprise photographic information.  The electronic documents can comprise a plurality of document portions, where the selected redaction rules specify which document portions are to be redacted, and where redacting the electronic documents in accordance with the selected redaction rules further comprises redacting the document portions in the electronic documents specified in the selected redaction rules.  The electronic documents can comprise categories of text, where the selected redaction rules specify which categories of text are to be redacted, and where redacting the electronic documents in accordance with the selected redaction rules further comprises redacting text in the electronic document corresponding to categories of text specified in the selected redaction rules.  The electronic documents can contain identification codes identifying document type, and where identifying the document further comprises detecting the identification codes in the electronic documents to determine document type.).
Regarding claim 7, the computer program product of claim 1, wherein an event message includes metadata on an updated object, wherein the metadata on the updated object updates metadata for the object in the database, wherein deep data inspection is performed on the updated object to update facets for the updated object that is added to the database (Rebstock [Col. 3 line 52 – Col. 4 line 3]:   In a first demonstration, the Universal Viewer can be used to redact both data and metadata.  One example is a Microsoft Word document that contains both text and images.  The document's text and images are displayed in the Universal Viewer's `Content` tab, where the viewer's tools can be used to redact portions of text and to remove images from the document.  The `Metadata` tab displays the document's hidden data, like the creator and modifier of the document.  This metadata can also be removed using the viewer's tools.  The format of the redacted document can be the same as the original, and can be opened and viewed using its native editor.  For a redacted document where the selected text and image have been removed, one can dig deeper into the document's metadata, to see that the document's creator and modifier tags have also been removed.).
Regarding claim 8, the computer program product of claim 7, wherein event messages are generated immediately after a modification resulting in the updated object to provide information on real-time changes to updated objects to the message queue and the database (Rebstock [Col. 8 lines 44 – 55]: “With the invention, documents could be redacted in real time or, alternatively, the documents could be pre-redacted and stored for subsequent viewing.  Alternatively, the system could be adapted to redact documents in real time, but once redacted store the redacted document for subsequent viewing without further automated redaction being needed for the same document.  In other words, a library of redacted documents could be created over time.  A batch of documents could also be redacted and stored if desired for an immediate library or database of redacted documents, thus allowing separation of the redacted document database from more secure original document databases.”).
Regarding claim 9, the computer program product of claim 1, wherein there are a plurality of message queues and consumer processes, wherein the consumer processes are assigned to process event messages from one of the message queues, wherein the message queues receive event messages for objects, wherein the operations further comprise:
periodically invoking a consumer process to read the event messages in one of the message queues and add metadata and facets to the database for an object indicated in the read event messages (Warrington [Col. 5 lines 28 – 41]: The present invention concerns classifying and redacting segments of electronic documents, for example email messages, for protecting sensitive information of an organization.  Depending on the type of information contained in a segment of an email message, only a certain subset of the recipients that are authorized to receive such information are able to view the segment of the email message that is redacted from the email message that is received by all other recipients.  The method of the embodiments of the invention provide an add-on utility for an existing email systems, such as Microsoft Outlook, to help users protect information according to a predetermined set of rules.  The rules determine whether a particular segment of the email message can be forwarded or disclosed to a given set of recipients.” Here, the email messages are sent to certain recipients / consumers based on predetermined set of rules.).
Regarding claim 10, Warrington teaches, a system for determining data to redact in an object and in communication with a source server managing objects in a storage, comprising: 
a processor; and a computer readable storage medium having computer readable program code embodied therein that when executed by the processor performs operations, the operations comprising (Warrington [Col. 3 lines 25 – 27]: a processor, and a computer readable storage medium having computer readable instructions stored thereon, which, when executed by the processor,.):
receiving event messages for objects from the source server, wherein event messages include facets for instances of data in the objects resulting from deep data inspection of the objects, wherein the facets comprise attributes of instances of data that are used to determine whether instances of data for which the facets are provided should be redacted (Warrington [Col. 7 lines 32 – 43]: “In yet another embodiment of the invention, the email message is formatted in Extensible Markup Language (XML).  In this case, the markings are represented in XML format in the email message internals by adding XML metadata that represent the markings.  The content of the email message is automatically modified to conform to a particular classification.  For instance, if a sender of the email message wants to redact out the "SECRET" segments of an email message in order to end up with an "UNCLASSIFIED" email, the method of the embodiments of the invention automatically removes all the "SECRET" segments from the email.” Here, the facets / attributes of instances of data are the metadata of email / event messages, which are redacted based on various classifications.);

adding the event messages to a message queue (Warrington [Col. 10 lines 46 – 60]: Redaction of segments of the email message can be time consuming and can significantly increase the generation of email messages for multiple recipients with various different clearance levels.  An alternate embodiment of the invention speeds up the operation, by using a multi-level redaction process. The recipients of the email message are organized in a hierarchy in accordance with their clearance levels: a recipient with a higher clearance level occupies a higher level in the hierarchy in comparison to a recipient with a lower clearance level.  Without loss of generality, the highest level is labeled N whereas the lowest level is labeled 1.  An important aspect of this invention is to perform redaction and email message sending in real time.  As a result, two sets of operations are performed concurrently.);
adding information to a database for the event messages in the message queue to include facets for the objects in the event message (Warrington [Col. 1 lines 36 – 48]: “Classifying email messages and ensuring that only authorized persons are given access to the sensitive information contained in the email messages is important to the appropriate functioning of the organization.  Message classification has a number of advantages that include the following: It provides user accountability; It reduces the disclosure of sensitive information to unauthorized persons; It facilitates the enforcement of rules regulating the email message distribution for the organization; and It enables the use of security technology to redact sensitive parts of an email message sent to a recipient that does not have the right to view such information.);
Warrington does not clearly teach, querying the database to determine an object having a facet for an instance of data that indicates the instance of data is to be redacted; and redacting the instance of data in the determined object having the facet that indicates the instance of data is to be redacted data. However, Rebstock [Col. 8 lines 44 – 55] teaches, “With the invention, documents could be redacted in real time or, alternatively, the documents could be pre-redacted and stored for subsequent viewing.  Alternatively, the system could be adapted to redact documents in real time, but once redacted store the redacted document for subsequent viewing without further automated redaction being needed for the same document.  In other words, a library of redacted documents could be created over time.  A batch of documents could also be redacted and stored if desired for an immediate library or database of redacted documents, thus allowing separation of the redacted document database from more secure original document databases.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Warrington et al. to the Rebstock’s system by adding the feature of redacting event object data. Ordinary skilled artisan would have been motivated to do so to provide Warrington’s system with enhanced data redaction. (See Rebstock [Abstract], [Col. 3 line 52 – Col. 4 line 61], and [Col. 8 lines 44 – 55]). In addition, the references (Warrington and Rebstock) teach features that are analogous art and they are directed to the same field of endeavor, such as data redaction. This close relation suggests a high expectation of success when combined.
Regarding claim 11, the system of claim 10, wherein a facet that indicates data to redact comprises at least one of sensitive data, personally identifiable information and financial information (Warrington [Col. 5 line 30]: sensitive information of an organization).
Regarding claim 12, the system of claim 10, wherein the operations further comprise:
maintaining redaction rules indicating data types to redact, wherein the determining an object having a facet for an instance of data that indicates the instance of data is to be redacted comprises determining whether the facet matches one of the data types indicated in the redaction rules, wherein the instances of data having facets matching one of the data types in the redaction rules is to be redacted (Rebstock [Col. 4 lines 4 – 18]: In a second demonstration, automatic redaction can be performed by applying a set of redaction rules to the document.  The ruleset can be composed from pre-defined rules, and/or from ad hoc rules.  Rules can be either regular expressions or simple text matches for example.  In this example, this rule set can be used to match phone numbers and email addresses, as well as the name `Hodson`.  The document can be imported into the Universal Viewer the same way as for manual redaction.  After the document has been imported, the ruleset can be applied to the document.  Thus, the phone numbers and emails have been marked for redaction, along with the name `Hodson`.  In the redacted document, all of the marked content has been removed.  Manual redactions may be added to the document in addition to the redactions matched by the rule set.).
Regarding claim 13, the system of claim 12, wherein the operations further comprise:
receiving an update on a new data type to redact (Warrington [Col. 6 lines 65 – 67]: The new email message's classification may be updated based on the marking of the segment of the email message added during the drag and drop.); 
querying the database to determine an object having a facet for an instance of data that matches the new data type (Warrington [Col. 8 line 57 – Col. 9 line 4]: The AI system of the embodiments of the invention compares a word in the email message with a predetermined list of words, or combinations thereof, including their synonyms, and makes a decision based on a match, or a degree of the match, between the word and the predetermined list of words.  Based on the analysis performed by the AI system, it is decided whether or not the word should be classified.); and 
redacting the instance of data in the determined object having the facet matching the new data type (Warrington [Col. 9 lines 13 – 22]: The Document generation module 60b comprises a Second redaction module, to be also referred to as another redaction module, 102, the output of which is used by the Sender module 64 that was described earlier.  The Second redaction module 102 selectively redacts marked segments of the email message in real time, based on the clearance level of the recipient of the email message producing a redacted email message, the redacting being performed concurrently with writing the email message by a sender of the email message.).
Regarding claim 14, the system of claim 13, wherein the operations further comprise:
maintaining redaction rules indicating data types to redact, wherein a data instance is redacted having a facet matching one of the data types indicated in the redaction rules; and adding the new data type to the redaction rules (Rebstock [Col. 9 lines 27 – 56]: The electronic documents can comprise categories of information; where the redaction rules specify which categories of information are to be redacted; and where redacting the electronic documents in accordance with the redaction rules further comprises redacting information contained in the electronic documents corresponding to the categories of information specified in the redaction rules.  The categories of information can comprise text information.  The categories of information can comprise graphical information.  The graphical information can comprise an organization logo.  The categories of information can comprise visual information.  The visual information can comprise photographic information.  The electronic documents can comprise a plurality of document portions, where the selected redaction rules specify which document portions are to be redacted, and where redacting the electronic documents in accordance with the selected redaction rules further comprises redacting the document portions in the electronic documents specified in the selected redaction rules.  The electronic documents can comprise categories of text, where the selected redaction rules specify which categories of text are to be redacted, and where redacting the electronic documents in accordance with the selected redaction rules further comprises redacting text in the electronic document corresponding to categories of text specified in the selected redaction rules.  The electronic documents can contain identification codes identifying document type, and where identifying the document further comprises detecting the identification codes in the electronic documents to determine document type.).
Regarding claim 15, the system of claim 10, wherein an event message includes metadata on an updated object, wherein the metadata on the updated object updates metadata for the object in the database, wherein deep data inspection is performed on the updated object to update facets for the updated object that is added to the database (Rebstock [Col. 3 line 52 – Col. 4 line 3]:   In a first demonstration, the Universal Viewer can be used to redact both data and metadata.  One example is a Microsoft Word document that contains both text and images.  The document's text and images are displayed in the Universal Viewer's `Content` tab, where the viewer's tools can be used to redact portions of text and to remove images from the document.  The `Metadata` tab displays the document's hidden data, like the creator and modifier of the document.  This metadata can also be removed using the viewer's tools.  The format of the redacted document can be the same as the original, and can be opened and viewed using its native editor.  For a redacted document where the selected text and image have been removed, one can dig deeper into the document's metadata, to see that the document's creator and modifier tags have also been removed.).
Regarding claim 16, the system of claim 15, wherein event messages are generated immediately after a modification resulting in the updated object to provide information on real-time changes to updated objects to the message queue and the database (Rebstock [Col. 8 lines 44 – 55]: “With the invention, documents could be redacted in real time or, alternatively, the documents could be pre-redacted and stored for subsequent viewing.  Alternatively, the system could be adapted to redact documents in real time, but once redacted store the redacted document for subsequent viewing without further automated redaction being needed for the same document.  In other words, a library of redacted documents could be created over time.  A batch of documents could also be redacted and stored if desired for an immediate library or database of redacted documents, thus allowing separation of the redacted document database from more secure original document databases.”).
Regarding claim 17, the system of claim 10, wherein there are a plurality of message queues and consumer processes, wherein the consumer processes are assigned to process event messages from one of the message queues, wherein the message queues receive event messages for objects, wherein the operations further comprise:
periodically invoking a consumer process to read the event messages in one of the message queues and add metadata and facets to the database for an object indicated in each of the read event messages (Warrington [Col. 5 lines 28 – 41]: The present invention concerns classifying and redacting segments of electronic documents, for example email messages, for protecting sensitive information of an organization.  Depending on the type of information contained in a segment of an email message, only a certain subset of the recipients that are authorized to receive such information are able to view the segment of the email message that is redacted from the email message that is received by all other recipients.  The method of the embodiments of the invention provide an add-on utility for an existing email systems, such as Microsoft Outlook, to help users protect information according to a predetermined set of rules.  The rules determine whether a particular segment of the email message can be forwarded or disclosed to a given set of recipients.” Here, the email messages are sent to certain recipients / consumers based on predetermined set of rules.).
Regarding claim 18, Warrington teaches, a method for determining data to redact in an object, comprising:
receiving event messages for objects from a source server managing the objects in a storage (Warrington [Col. 5 lines 28 – 35]: The present invention concerns classifying and redacting segments of electronic documents, for example email messages, for protecting sensitive information of an organization.  Depending on the type of information contained in a segment of an email message, only a certain subset of the recipients that are authorized to receive such information are able to view the segment of the email message that is redacted from the email message that is received by all other recipients.), 
wherein the event messages include facets for instances of data in the objects resulting from deep data inspection of the objects, wherein the facets comprise attributes of instances of data that are used to determine whether the instances of data for which the facets are provided should be redacted (Warrington [Col. 7 lines 32 – 43]: “In yet another embodiment of the invention, the email message is formatted in Extensible Markup Language (XML).  In this case, the markings are represented in XML format in the email message internals by adding XML metadata that represent the markings.  The content of the email message is automatically modified to conform to a particular classification.  For instance, if a sender of the email message wants to redact out the "SECRET" segments of an email message in order to end up with an "UNCLASSIFIED" email, the method of the embodiments of the invention automatically removes all the "SECRET" segments from the email.” Here, the facets / attributes of instances of data are the metadata of email / event messages, which are redacted based on various classifications.);
adding the event messages to a message queue  (Warrington [Col. 10 lines 46 – 60]: Redaction of segments of the email message can be time consuming and can significantly increase the generation of email messages for multiple recipients with various different clearance levels.  An alternate embodiment of the invention speeds up the operation, by using a multi-level redaction process. The recipients of the email message are organized in a hierarchy in accordance with their clearance levels: a recipient with a higher clearance level occupies a higher level in the hierarchy in comparison to a recipient with a lower clearance level.  Without loss of generality, the highest level is labeled N whereas the lowest level is labeled 1.  An important aspect of this invention is to perform redaction and email message sending in real time.  As a result, two sets of operations are performed concurrently.);
adding information to a database for the event messages in the message queue to include the facets for the objects in the event messages  (Warrington [Col. 1 lines 36 – 48]: “Classifying email messages and ensuring that only authorized persons are given access to the sensitive information contained in the email messages is important to the appropriate functioning of the organization.  Message classification has a number of advantages that include the following: It provides user accountability; It reduces the disclosure of sensitive information to unauthorized persons; It facilitates the enforcement of rules regulating the email message distribution for the organization; and It enables the use of security technology to redact sensitive parts of an email message sent to a recipient that does not have the right to view such information.);
Warrington does not clearly teach, querying the database to determine an object having a facet for an instance of data that indicates the instance of data is to be redacted; and
redacting the instance of data in the determined object having the facet that indicates the instance of data is to be redacted data. However, Rebstock [Col. 8 lines 44 – 55] teaches, “With the invention, documents could be redacted in real time or, alternatively, the documents could be pre-redacted and stored for subsequent viewing.  Alternatively, the system could be adapted to redact documents in real time, but once redacted store the redacted document for subsequent viewing without further automated redaction being needed for the same document.  In other words, a library of redacted documents could be created over time.  A batch of documents could also be redacted and stored if desired for an immediate library or database of redacted documents, thus allowing separation of the redacted document database from more secure original document databases.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Warrington et al. to the Rebstock’s system by adding the feature of redacting event object data. Ordinary skilled artisan would have been motivated to do so to provide Warrington’s system with enhanced data redaction. (See Rebstock [Abstract], [Col. 3 line 52 – Col. 4 line 61], and [Col. 8 lines 44 – 55]). In addition, the references (Warrington and Rebstock) teach features that are analogous art and they are directed to the same field of endeavor, such as data redaction. This close relation suggests a high expectation of success when combined.
Regarding claim 19, the method of claim 18, wherein a facet that indicates data to redact comprises at least one of sensitive data, personally identifiable information and financial information (Warrington [Col. 5 line 30]: sensitive information of an organization).
Regarding claim 20, the method of claim 18, further comprising:
maintaining redaction rules indicating data types to redact, wherein the determining an object having a facet for an instance of data that indicates the instance of data is to be redacted comprises determining whether the facet matches one of the data types indicated in the redaction rules, wherein the instances of data having facets matching one of the data types in the redaction rules is to be redacted (Rebstock [Col. 4 lines 4 – 18]: In a second demonstration, automatic redaction can be performed by applying a set of redaction rules to the document.  The ruleset can be composed from pre-defined rules, and/or from ad hoc rules.  Rules can be either regular expressions or simple text matches for example.  In this example, this rule set can be used to match phone numbers and email addresses, as well as the name `Hodson`.  The document can be imported into the Universal Viewer the same way as for manual redaction.  After the document has been imported, the ruleset can be applied to the document.  Thus, the phone numbers and emails have been marked for redaction, along with the name `Hodson`.  In the redacted document, all of the marked content has been removed.  Manual redactions may be added to the document in addition to the redactions matched by the rule set.).
Regarding claim 21, the method of claim 20, further comprising:
receiving an update on a new data type to redact (Warrington [Col. 6 lines 65 – 67]: The new email message's classification may be updated based on the marking of the segment of the email message added during the drag and drop.); 
querying the database to determine an object having a facet for an instance of data that matches the new data type (Warrington [Col. 8 line 57 – Col. 9 line 4]: The AI system of the embodiments of the invention compares a word in the email message with a predetermined list of words, or combinations thereof, including their synonyms, and makes a decision based on a match, or a degree of the match, between the word and the predetermined list of words.  Based on the analysis performed by the AI system, it is decided whether or not the word should be classified.); and 
redacting the instance of data in the determined object having the facet matching the new data type (Warrington [Col. 9 lines 13 – 22]: The Document generation module 60b comprises a Second redaction module, to be also referred to as another redaction module, 102, the output of which is used by the Sender module 64 that was described earlier.  The Second redaction module 102 selectively redacts marked segments of the email message in real time, based on the clearance level of the recipient of the email message producing a redacted email message, the redacting being performed concurrently with writing the email message by a sender of the email message.).
Regarding claim 22, the method of claim 21, further comprising:
maintaining redaction rules indicating data types to redact, wherein a data instance is redacted having a facet matching one of the data types indicated in the redaction rules; and adding the new data type to the redaction rules (Rebstock [Col. 9 lines 27 – 56]: The electronic documents can comprise categories of information; where the redaction rules specify which categories of information are to be redacted; and where redacting the electronic documents in accordance with the redaction rules further comprises redacting information contained in the electronic documents corresponding to the categories of information specified in the redaction rules.  The categories of information can comprise text information.  The categories of information can comprise graphical information.  The graphical information can comprise an organization logo.  The categories of information can comprise visual information.  The visual information can comprise photographic information.  The electronic documents can comprise a plurality of document portions, where the selected redaction rules specify which document portions are to be redacted, and where redacting the electronic documents in accordance with the selected redaction rules further comprises redacting the document portions in the electronic documents specified in the selected redaction rules.  The electronic documents can comprise categories of text, where the selected redaction rules specify which categories of text are to be redacted, and where redacting the electronic documents in accordance with the selected redaction rules further comprises redacting text in the electronic document corresponding to categories of text specified in the selected redaction rules.  The electronic documents can contain identification codes identifying document type, and where identifying the document further comprises detecting the identification codes in the electronic documents to determine document type.).
Regarding claim 23, the method of claim 18, wherein an event message includes metadata on an updated object, wherein the metadata on the updated object updates metadata for the object in the database, wherein deep data inspection is performed on the updated object to update facets for the updated object that is added to the database (Rebstock [Col. 3 line 52 – Col. 4 line 3]:   In a first demonstration, the Universal Viewer can be used to redact both data and metadata.  One example is a Microsoft Word document that contains both text and images.  The document's text and images are displayed in the Universal Viewer's `Content` tab, where the viewer's tools can be used to redact portions of text and to remove images from the document.  The `Metadata` tab displays the document's hidden data, like the creator and modifier of the document.  This metadata can also be removed using the viewer's tools.  The format of the redacted document can be the same as the original, and can be opened and viewed using its native editor.  For a redacted document where the selected text and image have been removed, one can dig deeper into the document's metadata, to see that the document's creator and modifier tags have also been removed.).
Regarding claim 24, the method of claim 23, wherein event messages are generated immediately after a modification resulting in the updated object to provide information on real-time changes to updated objects to the message queue and the database (Rebstock [Col. 8 lines 44 – 55]: “With the invention, documents could be redacted in real time or, alternatively, the documents could be pre-redacted and stored for subsequent viewing.  Alternatively, the system could be adapted to redact documents in real time, but once redacted store the redacted document for subsequent viewing without further automated redaction being needed for the same document.  In other words, a library of redacted documents could be created over time.  A batch of documents could also be redacted and stored if desired for an immediate library or database of redacted documents, thus allowing separation of the redacted document database from more secure original document databases.”).
Regarding claim 25, the method of claim 18, wherein there are a plurality of message queues and consumer processes, wherein the consumer processes are assigned to process event messages from one of the message queues, wherein the message queues receive event messages for objects, further comprising:
periodically invoking a consumer process to read the event messages in one of the message queues and add metadata and facets to the database for an object indicated in each of the read event messages (Warrington [Col. 5 lines 28 – 41]: The present invention concerns classifying and redacting segments of electronic documents, for example email messages, for protecting sensitive information of an organization.  Depending on the type of information contained in a segment of an email message, only a certain subset of the recipients that are authorized to receive such information are able to view the segment of the email message that is redacted from the email message that is received by all other recipients.  The method of the embodiments of the invention provide an add-on utility for an existing email systems, such as Microsoft Outlook, to help users protect information according to a predetermined set of rules.  The rules determine whether a particular segment of the email message can be forwarded or disclosed to a given set of recipients.” Here, the email messages are sent to certain recipients / consumers based on predetermined set of rules.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Alberton, US 2018/0268166, Event Processing System
Eastman, US 2011/0173404, Using the change-recording feature for point-in-time copy technology to perform more effective backups
Plummer, US 2017/0132186, Method and System for selective document redaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154